Case: 16-11107      Document: 00514069681         Page: 1    Date Filed: 07/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-11107                                FILED
                                  Summary Calendar                          July 12, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
CHRISTOPHER LEE GAITHER,

                                                 Plaintiff-Appellant

v.

GREGORY S. DAVID, Assistant Warden; RAY D. CRUZ, Captain; GENE W.
SMITH, Captain; DEANA R. DAVIS, Correctional Officer V; ANDREW M.
GRATZ, Sergeant,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:15-CV-104


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Christopher Lee Gaither, Texas prisoner # 01821218, appeals the
dismissal of his civil rights complaint against several prison officials under 42
U.S.C. § 1983. However, after Gaither filed his appellate brief in this court,
the district court granted Gaither’s motion under Federal Rule of Civil
Procedure 59(e) and reopened the case. Because the district court explicitly


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11107   Document: 00514069681    Page: 2   Date Filed: 07/12/2017


                               No. 16-11107

vacated the judgment of dismissal from which Gaither appealed, this appeal
does not present a live controversy and is moot. See Rocky v. King, 900 F.2d
864, 867 (5th Cir. 1990). Accordingly, the appeal is DISMISSED as MOOT,
and Gaither’s motion for appointment of counsel is DENIED.




                                     2